Citation Nr: 1023668	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1981 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claim.

In a September 2009 Board decision, the claim was remanded 
for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
March 2010 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Issues not on appeal

The September 2009 Board decision also denied the Veteran's 
claims of entitlement to service connection for disabilities 
of the left wrist and right knee.  To the Board's knowledge, 
no appeal was taken.  The Board's decision is final, and 
those issues will be addressed no further herein.  See 38 
C.F.R. § 20.1100 (2009).


REMAND

The Veteran seeks entitlement to service connection for a 
right eye disability.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board finds that the claim on appeal must be remanded for 
further evidentiary development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Board's September 2009 remand decision instructed the AMC 
to schedule the Veteran for a VA examination in order to 
determine if he has a current disability of the right eye 
which is related to a disease or injury in service.  The 
Board's remand provided detailed instructions to be addressed 
by the VA examiner in rendering his report.  

The Veteran was afforded a VA examination in February 2010 as 
to the claimed right eye disability.  In the February 2010 
examination report, the VA examiner noted the Veteran's 
report of a being struck in the right eye with a rifle butt 
in service.  The examiner diagnosed the Veteran with a right 
brow scar, blepharitis, pingueculae, a tear film abnormality, 
and myopic astigmatism.  He indicated that the brow scar was 
caused by injury on active duty but, contrary to the Board's 
explicit instructions, failed to provide an opinion with 
supporting rationale as to whether the other four diagnoses 
were related to the Veteran's military service.  
Additionally, the VA examiner failed to state whether, as to 
the diagnosed myopic astigmatism of the right eye, it is at 
least as likely as not that such defect was subjected to a 
superimposed disease or injury (such as the incident where 
the Veteran was struck by a rifle butt) which created 
additional disability. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been adequately complied with, 
the case must be remanded so that this may be accomplished.



Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
Veteran's VA claims folder, including a 
copy of this Remand, and provide an 
opinion as to whether it is at least as 
likely as not that each of the Veteran's 
diagnosed eye disabilities are related to 
his military service.  The examiner 
should also render an opinion, with 
respect to the diagnosed myopic 
astigmatism, as to whether it is at least 
as likely as not that such defect was 
subjected to a superimposed disease or 
injury (to include the Veteran's report 
of being struck in the right eye by a 
rifle butt) which created additional 
disability.  

If the reviewing physician determines 
that an additional examination and/or 
diagnostic testing are necessary, this 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner must provide clear and 
thorough rationale for his or her 
conclusions with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

2.  After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service 
connection for a right eye disability.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


